         Case 3:15-cv-00675-JBA Document 1455 Filed 02/06/20 Page 1 of 6



                             UNITED STATES DISTRICT COURT
                               DISTRICT OF CONNECTICUT

UNITED STATES SECURITIES AND EXCHANGE )
COMMISSION,                                        )
                                                   )
              Plaintiff,                           )
                                                   )
v.                                                 )            Civil Action No.
                                                   )            3:15-cv-675-JBA
                                                   )
IFTIKAR AHMED                                      )
                                                   )
              Defendant, and                       )
and                                                )
                                                   )
IFTIKAR ALI AHMED SOLE PROP; I-CUBED               )
DOMAINS, LLC; SHALINI AHMED; SHALINI               )
AHMED 2014 GRANTOR RETAINED                        )
ANNUNITY TRUST; DIYA HOLDINGS LLC;                 )
DIYA REAL HOLDINGS, LLC; I.I. 1, a minor child, )
by and through his next friends IFTIKAR and        )
SHALINI AHMED, his parents; I.I. 2, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents; I.I. 3, a minor child, )
by and through his next friends, IFTIKAR and       )
SHALINI AHMED, his parents                         )
                                                   )
              Relief Defendants.                   )
                                                   )            February 6, 2020

                           RECEIVER’S RESPONSE TO
                   DEFENDANT’S MOTION FOR RECONSIDERATION

        Pursuant to this Court’s order of January 27, 2020 [Doc. No. 1422] (the “Order”), Jed

Horwitt, Esq., in his capacity as Court-appointed receiver of the Receivership Estate 1 (the

“Receiver”), by and through his undersigned counsel, respectfully submits this response (the

“Response”) addressing (a) the Defendant's argument expressed in Defendant’s Emergency

Motion for Clarification or Reconsideration of Order Directting [sic] Payment of Receiver’s


1
  Unless expressly defined otherwise, the Receiver incorporates by reference the definitions of terms set
forth in the Report of Receiver [Doc. No. 1135] (the “Report”).
         Case 3:15-cv-00675-JBA Document 1455 Filed 02/06/20 Page 2 of 6



Approved Fees and Expenses [Doc. No. 1421] (the “Defendant’s Motion”) regarding the

possibility of pendent appellate jurisdiction over the Ruling Granting the Receiver's Fee Motions

[Doc. No. 1415] (the “Fee Ruling”) and (b) the impact, if any, of that possibility on the Court's

authority to Order Directing Payment of Receiver’s Approved Fees [Doc. No. 1419] (the “Payment

Order”) at this time. In support thereof, the Receiver respectfully represents as follows. 2

       A. There is a Possibility of Pendent Appellate Jurisdiction Over the Fee Ruling

       The Receiver acknowledges that there is a conceivable possibility that the Second Circuit

may exercise its discretion and extend pendent appellate jurisdiction over the Fee Ruling.

       As this Court recognized in the Payment Order, there are certain interlocutory decisions –

such as those “appointing [a] receiver” – that are immediately appealable under 28 U.S.C. §

1292(a)(2). On the other hand, as the Fifth Circuit recently noted, “our court and our sister circuits

have long concluded that orders directing the payment of monies or the transfer of property to

receivers and their professionals are unreviewable under [28 U.S.C. §] 1292(a)(2).” Netsphere,

Inc. v. Baron, 799 F.3d 327, 332 (5th Cir. 2015), citing United States v. Beasley, 558 F.2d 1200,

1200-01 (5th Cir. 1977), Wark v. Spinuzzi, 376 F.2d 827, 827 (5th Cir. 1967), SEC v. Black, 163

F.3d 188, 195 (3d Cir. 1998), SEC v. American Principals Holdings, Inc., 817 F.2d 1349, 1351

(9th Cir. 1987).

       Fundamentally, “[t]he doctrine of pendent appellate jurisdiction is a judicially created



2
  The Receiver notes that after the Court issued the Payment Order at approximately 10:32 am on January
27, 2020, the Defendant filed his Motion at approximately 11:28 am on January 27, 2020. Because a motion
for reconsideration does not act to stay a court order, Macolor v. Libiran, Docket No. 14-CV-4555 (JMF),
2015 U.S. Dist. LEXIS 34010, at *5-6 (S.D.N.Y. Mar. 18, 2015), citing Tekkno Labs., Inc. v. Perales, 933
F.2d 1093, 1099 (2d Cir. 1991), the Receiver, as authorized by this Court, initiated the transfer of
$239,886.96 from the Receivership Accounts to an account held in the name of Zeisler & Zeisler, P.C. in
the early in the afternoon on January 27, 2020. At approximately the same time, the Receiver caused
payment to be made to Mitofsky, Shapiro, Neville & Hazen, LLP in the amount of $2,555.00. Later that
day, the Court issued the Order requesting briefing on issues raised in Defendant’s Motion.
                                                   2
         Case 3:15-cv-00675-JBA Document 1455 Filed 02/06/20 Page 3 of 6



supplement to these methods [in Section 1292] of seeking immediate review of non-final district

court rulings.” Myers v. Hertz Corp., 624 F.3d 537, 552 (2d Cir. 2010). “[T]he exercise of pendent

appellate jurisdiction is discretionary,… and … [Appellate Courts] will only exercise it in

‘exceptional circumstances.’” Id. “The Supreme Court,… has … made clear that pendent appellate

jurisdiction should be exercised sparingly, if ever, by the courts of appeals.” Mancuso v. New York

State Thruway Authority, 86 F.3d 289, 292 (2d Cir. 1996), citing Swint v. Chambers County

Commission, 131 L. Ed. 2d 60, 115 S. Ct. 1203 (1995).

       Under the doctrine of pendent appellate jurisdiction, the Appellate Court is allowed,

“[w]here [it] ha[s] jurisdiction over an interlocutory appeal of one ruling, to exercise jurisdiction

over other, otherwise unappealable interlocutory decisions, where such rulings are [1] ‘inextricably

intertwined’ with the order over which we properly have appellate jurisdiction, or [2] where review

of such rulings is ‘necessary to ensure meaningful review’ of the appealable order.” Myers, 624

F.3d at 552, quoting Bolmer v. Oliveira, 594 F.3d 134, 141 (2d Cir. 2010). These two conditions

are unsatisfied when the Appellate Court is “confronted with two similar, but independent, issues,

and resolution of the non-appealable order would require us to conduct an inquiry that is distinct

from and broader than the inquiry required to resolve solely the issue over which we properly have

appellate jurisdiction.” Myers, 624 F.3d at 553-54, citing Britt v. Garcia, 457 F.3d 264, 273 (2d

Cir. 2006). Ultimately, "[t]his room for the 'inextricably intertwined' use of pendent appellate

jurisdiction should not be stretched to appeal normally unappealable interlocutory orders that

happen to be related—even closely related—to the appealable order." Blue Ridge Investments,

L.L.C v. Republic of Arg., 735 F.3d 72, 81 (2d Cir. 2013).

       In light of the discretionary nature of pendent appellate jurisdiction, the Receiver submits

that it is possible for the Second Circuit to extend its jurisdiction over the Fee Ruling. It should be

                                                  3
         Case 3:15-cv-00675-JBA Document 1455 Filed 02/06/20 Page 4 of 6



noted, however, that as of the date of the filing of this Response, the Second Circuit has not

exercised such discretion.

        B. The Mere Possibility of Pendent Appellate Jurisdiction Over the Fee Ruling Does
           Not Impact This Court’s Authority to Issue the Payment Order

        This Court has not stayed either the Fee Ruling or the Payment Order, nor has any party

sought such a stay. 3 Indeed, this Court’s orders are only stayed to the extent that (a) “[t]he judgment

in this case has been stayed only insofar as no assets with be distributed in satisfaction of the

judgment while appeals are pending” (Appointment Order, at 1) and (b) “the liquidation process

in this case [is stayed] until the Supreme Court issues its decision in Liu v. SEC.” (Ruling on

Defendant’s Motion to Stay [Doc. No. 1346].) Moreover, the Second Circuit declined to stay the

Appointment Order itself, holding that the Defendant had “not made a showing that he is likely to

succeed on the merits or that he will be irreparably injured absent a stay.” (SEC v. Ahmed, et al.,

Case 18-2903, Doc. No. 154.) The Receiver has been unable to identify any other constraint upon

this Court’s authority that would arise based merely upon the possibility that the Second Circuit

may exercise pendant appellate jurisdiction.

        Thus, the mere possibility that the Second Circuit may exercise its discretion and extend

pendent appellate jurisdiction over the Fee Ruling does not impair this Court’s authority to issue

the Payment Order and permit the interim payment of fees and expenses incurred by the Receiver.

        Upon request, the Receiver or his counsel will attend any hearings scheduled by the Court

on this matter and provide any further relevant information that the Court may request in



3
  The Defendant’s Motion, to the extent it seeks reconsideration, does not operate to stay the execution of
the Payment Order. “[T]he law is well established that neither a motion for reconsideration nor a motion
for a stay has the effect of staying a court order." Macolor v. Libiran, Docket No. 14-CV-4555 (JMF), 2015
U.S. Dist. LEXIS 34010, at *6 (S.D.N.Y. Mar. 18, 2015). "[A] letter requesting a stay or reconsideration
does not automatically stay the Court's prior order.” Id. at *5, citing Tekkno Labs., Inc. v. Perales, 933 F.2d
1093, 1099 (2d Cir. 1991).
                                                      4
        Case 3:15-cv-00675-JBA Document 1455 Filed 02/06/20 Page 5 of 6



addressing the issues raised in the Order.




                                                 Respectfully submitted,

                                                 JED HORWITT, ESQ., RECEIVER



                                                  /s/ Christopher H. Blau
                                                 Stephen M. Kindseth (ct14640)
                                                 Christopher H. Blau (ct30120)
                                                 Zeisler & Zeisler, P.C.
                                                 10 Middle Street, 15th Floor
                                                 Bridgeport, CT 06604
                                                 Telephone: 203-368-4234 X 236
                                                 Facsimile: 203-549-0903
                                                 Email: skindseth@zeislaw.com;
                                                 cblau@zeislaw.com
                                                 His attorneys




                                             5
        Case 3:15-cv-00675-JBA Document 1455 Filed 02/06/20 Page 6 of 6



                                 CERTIFICATE OF SERVICE

       I hereby certify that on February 6, 2020, a copy of the foregoing Response was filed

electronically and served by mail on anyone unable to accept electronic filing. Notice of this filing

will be sent by e-mail to all parties by operation of the court’s electronic filing system or by mail

to anyone unable to accept electronic filing as indicated on the Notice of Electronic Filing. Parties

may access this filing through the Court’s CM/ECF System. Furthermore, a copy of the foregoing

was sent via email to the Defendant, Iftikar A. Ahmed, at iftyahmed@icloud.com.



                                                       /s/ Christopher H. Blau
                                                      Christopher H. Blau (ct30120)




                                                 6
